 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDHusky Oil Companyandlnternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America, Local Union 307. Case 27-CA-4164April 18, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn December 10, 1974, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision in thisproceeding.Thereafter,Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, except asmodified below,' and to adopt his recommended Or-der as, modified.We agree with the Administrative Law Judge, for thereasons stated by him, that Respondent's discharge ofRoberts on June 14, 1974, violated Section 8(a)(3) and(1) of the Act. However, we disagree with his dismissalof the complaint's separate 8(a)(1) allegations. Thus,we find that Respondent also violated Section 8(a)(1)of the Act by Supervisor Sauer's interrogation of em-ployee Pulatie on June 13 as to whether the employeemeeting which Pulatie had attended earlier that daywas to discuss the Union. Whether or not the em-ployees discussed the Union at their meeting was of nolegitimate concern to Respondent and, as such, theinquiry was inherently coercive. The fact that Sauerquickly assured Pulatie that Respondent was uncon-cerned with whether the employees unionized, sincesuch unionization in any event seemed inevitable toSauer, does not militate against a finding that the in-iWe find without merit Respondent's allegationsof bias and prejudiceThere is no basis for finding that bias or prejudice existed merely becausethe Administrative Law Judge credited only the General Counsel's wit-nesses.As the Supreme Court has stated: ".total rejection of an opposedview cannot of itself impugn the integrity or competence of a trier of fact "N.L.R.B. v PittsburghS.S.Company,337 U.S. 656, 659 (1949) As toRespondent's additional argument that the Administrative Law Judge failedto give proper weight to the testimony of witness Edens, we note that hewas not a totally disinterested witness because of his business relationshipwith the Respondent. In any event, his testimony was not materially inconflict with that of General Counsel's witnesses Furthermore, it is theBoard's established policy not to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allof the relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544 (1950), enfd 188 F.2d 362(C A 3, 1951). We have carefully examined the record and find no basis forreversing his credibility findings.quiry itself violated Section8(a)(1) of the Act. Cf.Rochester Cadet Cleaners,Inc.,205 NLRB773 (1973).Similarly,we find,in disagreement with the Ad-ministrative Law Judge,that Respondent violated Sec-tion 8(a)(1) of the Act by Sauer's threat of June 14 todischarge Roberts because of his union activities. Themere fact that Respondent promptly made good itsthreat by discharging Roberts does not make Sauer'sutterance any less coercive or unlawful under the Act.We find that the fact that the Administrative LawJudge declined to rule on an alleged unfair labor prac-tice simply because General Counsel has failed to briefthe issue to him is irrelevant.JeffersonStores, Inc.,201NLRB672 (1973).Accordingly,we shall modify the -Administrative Law Judge's recommended Order toprovide a remedy for the additional violations found.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Husky Oil Com-pany, Cheyenne, Wyoming, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Making threats that it will discharge employeesbecause of their union activities.(b) Interrogating its employees with respect to theirunion membership, interests, or activities or those oftheir fellow employees.(c)Discouragingmembership in InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Union 307, or anyother labor organization, by discriminatorily discharg-ing or otherwise discriminating against employees inany manner with regard to their hire and tenure ofemployment or any term or condition of employment.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:-(a)Offer George W. Roberts immediate and fullreinstatement to his former position or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights orprivileges, and make him whole for any loss of earningshe may have suffered by reason of Respondent's dis-crimination against him, such loss of earnings to becomputed in the manner set forth in the section of theAdministrative Law Judge's Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, and all other records necessary to ana-217 NLRB No. 76 -HUSKY OIL COMPANYlyze and determine the amount of backpay, if any, dueemployee Roberts under the terms of this Order.(c) Post at Respondent's facility in Cheyenne, Wyo-ming,copiesof the attached noticemarked"Appendix." Copies of said notice on forms providedby the Regional Director for Region 27, after beingduly signed byRespondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure thatsuch notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT threaten employees with dischargebecause of their union activities.WE WILL NOT unlawfully interrogate employeesconcerning their union membership, interests, oractivities or those of their fellow employees.WE WILL NOT discourage membership in Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion 307, or any other labor organization, bydiscriminatorily discharging or otherwise dis-criminating against employees in any manner withregard to their hire and tenure of employment orany term or condition of employment.WE WILL offer George W. Roberts immediateand full reinstatement to his former job or, if thatjob no longer exists, 'to a substantially equivalentposition, and pay him for losses suffered as a resultof being discharged, with 6-percent interest.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed them by the National Labor Re-lations Act.HUSKY OIL COMPANYDECISIONSTATEMENT OF THE CASE431DAVID G. HEILBRUN, Administrative Law Judge: This casewas heard at Cheyenne, Wyoming, on October 1 and 2,1974,'based on a charge filed and amended June 18 andJuly 2, respectively, and complaint issued July 26 allegingthat Husky Oil Company, called Respondent, violated Section 8(a)(1) and (3) of the Act by interrogating employees inregard to signing authorization cards for International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local Union 307, called the Union, by threat-ening to discharge the employee known as responsible fororganizing with the Union and by discharging George W.Roberts because of his membership in and activities on behalfof the Union.Upon the entire record in this case, including my observa-tion of the witnesses, and upon consideration of briefs filedby General Counsel and Respondent, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent, a corporation with facilities located inCheyenne, Wyoming, engages in refining crude oil. It annu-ally sells and ships products valued in excess of $50,000 fromits Cheyenne, Wyoming, facility directly to customers locatedoutside the State of Wyoming. I find, as Respondent admits,that it is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act. The Union is a labororganization within the meaning of Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESFactsand DiscussionIn August 1973 Respondent commenced hauling crude oilby truck from producing wells of the vicinity, including thosenear Walden, Colorado. An organizational change affectingthe hauling operation was instituted April 1 with the resultthat former Supervisor George W. Roberts became a driver.After brief interim arrangements John Sauer was hired April23 as supervisor of Crude Oil Trucking. By June, the opera-tion utilized three tractor-trailer units driven out of aCheyenne terminal on a nearly continuous basis by two-manteams. One unit was identified as E-2 with Roberts and Rob-ertBrown as its driving team. Brown had been hired byRespondent in May. Additional hauling capacity was pro-vided by employment of at least one part-time driver and astanding arrangement for supplemental service by contracthauler Ruan Transport.Repairs were performed on E-2 May 3, June 3, and June11. In each instance the work order was signed by Robertsbelow phraseology authorizing repair. The two earlier repairjobs were expressly authorized by Sauer. The third was per-formed after emergency permission given Roberts telephoni-IAll dates and named months hereafter are in 1974, unless indicatedotherwise. 432 -DECISIONSOF NATIONALLABOR RELATIONS BOARDcally by a person of authority in Respondent's Denver,Colorado, office. On the prior day Roberts and Brown haddetermined not to drive E-2 again because of defective tie rodends. Further, Roberts had been experiencing headaches forabout 2 weeks believed to be caused by an exhaust leak inE-2 (notwithstanding ostensible exhaust system repair onboth May 3 and June 3). Brown's driver's daily logs for June9 and 10 contained daily vehicle inspection report remarks of"steering axle shake, popping noise" and "front end needwork," respectively.After the third of these repairs Brown hauled a load ofcrude during daytime on June 12 and Roberts made an eve-ning haul which he completed at approximately 1:30 a.m. onJune 13. Both drivers considered the left torsion bar weak atthe time and Roberts detected continuing exhaust leakage.Brown's inspection report for June 12 contained no remarksand Roberts' is not in evidence. At the time Brown consid-ered E-2 safe to drive a "few more days" while Robertstermed it "inoperable."Roberts and Brown each testified that on June 11 they werejointly instructed by Sauer to take E-2 to Colorado Ken-worth, located in Greeley, Colorado, on June 13 for furthernecessary repairs. Brown recalls Sauer stating the unit shouldbe into Greeley about 8 or 9 a.m. After being so instructed,Roberts and Brown figured their immediately planned runsand anticipated Brown would actually drive the E-2 tractorinto Greeley the morning of June 13.At 8:30 a.m. on June 13 Brown telephoned Roberts athome to state he was leaving for Greeley with E-2 andwanted to be met there to be driven back. At the time bothdrivers were aware that unit G-8 was then at Colorado Ken-worth for repairs. Brown arrived about 9:30 a.m. and spokewith Acting Shop Foreman George Edens in Roberts' pres-ence concerning the mechanical condition of E-2 and defectsin its lights. Repair to G-8 had been completed and thedrivers unsuccessfully attempted to reach Sauer by telephonefor permission to drive G-8 back to Cheyenne. Failing in this,they returned in Roberts' personal vehicle to Cheyenne. Thatafternoon they went to the union hall and along with otherdrivers signed authorization cards.R. D. Pulatie testified that he signed an authorization cardin the presence of four-other drivers on June 13 and thenproceeded to the terminal. Pulatie reached the terminal asother drivers also arrived to pick up their cars. Pulatie re-called entering the terminal office where Sauer soon arrived,asking why Pulatie was late to begin his run. Pulatie answeredthat the drivers had had a meeting. Sauer inquired if this wasto "talk union" and Pulatie affirmed. Sauer then remarked,"[T]hat is no problem because the company doesn't mind,because eventually the refinery will force the drivers to gounion anyway." Ward Lake testified that he signed an au-thorization card at the union hall on the afternoon of June 13immediately after coming off a trip. He returned to the termi-nal office to complete his paper work and found Pulatie andSauer inside. Lake recalled that as Sauer was undistractedlypresent and within 10 feet of the exchange, Pulatie made agesturing remark inquiring whether Lake had signed a cardto which the latter replied he certainly had. Nothing moreoccurred at the time, however Lake recalled remarking toSauer the next day that he could work with or without aunion, feeling it was a matter on which he would support thedesire of the other men.Sauer testified that on June 11 he advised Roberts (but notBrown) that E-2 was scheduled into Colorado Kentworth fornecessary repair on June 17. Sauer had arranged this afterascertaining that G-8, at the time in more urgent need ofrepair, could be taken first on June 12. Sauer selected Robertsfor this advice since he was "first man" for E-2 as havinglonger employment with Respondent than Brown. Sauer, aresident of Greeley, went to Colorado Kenworth at 8 a.m. onJune 13 and was informed G-8 would be ready that day. Hethen proceeded into Denver for business there at Respon-dent's office.Upon completion of this he returned toColorado Kenworth about 1 p.m. and found E-2 in the shopwith preparatory mechanical dismantling already performed.Sauer spoke with Edens to particularize desired repair work,concerned mainly at the time with steering and torsion barassembly.He then "departed for Cheyenne to transport adriver back to G-8 and return the unit to service. Whiletraveling, he used his mobile telephone to attempt contactwith Roberts and Brown. Sauer testified that Roberts couldnot be reached at his home throughout the day but Brownanswered an early afternoon call and stated E-2 was in Gree-ley because Roberts had said, "[T]he truck was suppose[d] tobe in the shop today."2 Upon reaching Cheyenne, Sauer at-tempted without success to obtain a substitute unit fromRuan Transport and eventually learned of a well "shut-in"traceable to insufficient hauling capacity on June 13. Whilepresent in the terminal office that afternoon, Sauer recalledasking Pulatie why he was late and hearing him answer that"the boys had had a meeting." He denied asking Pulatie whatthe meeting was about, assuming it covered the dissatisfac-tion of drivers with Sauer's intention to adjust fuel pumps ineach truck to reduce excess fuel oil consumption, although atthe expense of engine power.Roberts recalled that at 9:30 a.m. on June 14, he went tothe terminal office in response to Sauer's telephone message.Upon arrival, he found only Sauer present. Roberts testifiedthat Sauer said he understood that "[Y]ou fellows have wentdown and signed for the Union," which Roberts affirmedadding he thought 100 percent had so signed. Roberts testi-fied further that Sauer continued by saying "[M]y theory iseither you or Jim Tylle is ring-leader on this and I am goingto get rid of you this morning." Drivers Tylle and Gary Careyarrived, and in their presence Sauer terminated Roberts forstated reasons of taking E-2 to Greeley and telling the oillease pumper at Walden that Sauer was often difficult toreach because he farmed on the side.Sauer's version of June 14 is that Roberts hung the tele-phone up on him to end an 8 a:m. call so he telephoned thehome again at 9:30 a.m., leaving word that Roberts shouldcome into the terminal office. Sauer testified that soon Rob-erts arrived, together with Tylle and Carney. He recalledasking Roberts why E-2 was taken into Greeley early andthat Roberts answered the unit was unsafe to drive. Saueradded that he didn't like "the rumors or the stories" 'abouttheWalden pumper being told by Roberts that Sauer was2 Brown denied receiving such a call, testifying instead that Sauer spoketo him in the terminal office the afternoon of June 13 and exhibited disheart-enment when Brown explained the absence of E-2 was according to Sauer'sown instructions HUSKY OIL COMPANYoften absent from the office to work on'his farm. Sauer testi-fied that he terminated Roberts then for "taking E-2 to Gree-ley to the shop on the wrong day" and for telling "that I wasout on my farm working when actually I was away on com-pany business."Sauer hadmaintaineda system of personnel notations con-cerning drivers under his supervision. On two occasions inMay he recorded contracts from Walden in which thepumper associated difficulty in reaching Sauer with state-ments of Roberts that Sauer farmed. On May 9 Sauer warnedRoberts not to open his truck's tachometer clock. In earlyMay concerning E-2's repair at the time, Sauer told Robertsthe equipment showed too much speed and abuse. On May15 Sauer spoke critically to Roberts about reported drivingviolations and his general conduct on the road. Shortly afterMay 15 Sauer instituted a change in oil sampling procedurewhich he observed seemed to upset Roberts. In late MaySauer spoke to Roberts saying his tachometer charts shouldagree with his driver logs.While Respondent contends Roberts, was discharged forcontinuing rule violations, Sauer actually confined his statedreasons for discharge to the events of June 13 and standinginnuendo concerning his farm. It is apparent that simultane-ous removal from service of two units would prejudice Re-spondent's hauling operations. It is also clear that disinter-ested witness Edens registered surprise over the drop ofE-2 on June 13. The implications of these facts are far lesssignificant, however, than testimony which I credit to theeffect that Roberts and Brown were simultaneously in-structed by Sauer to present E-2 for repair on June 13. Thejob of these team members was tomaintaina hauling cycleand to complete required reports. Awareness of G-8 beingunder repair gave rise to no duty for the driving team toreconfirm Sauer's order. Several variables were present suchas oil field production, availability of Ruan equipment, refin-ery capacity, risk of truck damage without immediate repair,and configuration of open shop time in available repair facili-ties.These were matters solely within Sauer's responsibility.To saddle Roberts with higher personal responsibility thanBrown on a seniority-like basis was unwarranted. As to actualmovement of E-2 on June 13, no effort was made to stage aconfrontation between Roberts and Brown as to what, ifanything, was said between them on the point. The essentialquestion is whether Sauer uttered the identifiable and unmis-takable date of Thursday, June 13, to Roberts and Brown asthe morning on which E-2 should reach Colorado Kenworth.I am satisfied he did and that related events must be viewedfrom that standpoint.As between chief antagonists Roberts and Sauer, I creditthe former on the two crucial issues of fact. These relate tothe time of E-2 repair and whether Sauer uttered a plainthreat to discharge Roberts for union activities. Roberts wasuncertain of the day on which repair instructions were givenand showed other imperfections of memory. His perceptionof the operating condition of E-2 did not coincide withBrown's and he absorbed little of the Brown-Edens conversa-tion occurring close to him on June 13. 1 do not believe theseinadequacies impaired his recollection of the factual conflictareas noted or that he otherwise sought to distort the truth.Sauer was also contradicted by Brown as to E-2 repair andhow contact occurred between them on June 13, by Pulatie433as to inquiry of the union meeting's purpose and by WilliamHarrell who corroboratesBrown.It isnot this 'numericalimbalance but the essential implausibility of Sauer's tes-timony that causes me to disbelieve him. Claimed continuingderelictions were not timely brought to Roberts' attention,other than as problems common to other drivers or regardingminor, explained error. Sauer may have diaried his supervi-sory activities for convenience, reassurance, or from habit.Nevertheless such notations did not serve as traditional per-sonnelrecordings and treated on and immediately prior toJune14 as a seriousaccumulation of job deficiencies. Sauertestified that he even wrote in his "file" concerning the June11th repair instructions for E-2, but such notation was notproduced in support of Sauer's factual contentions.At every salient juncture Respondent's reasonsfor ter- -minating Roberts appear contrived and pretextual. Respond-ent arguesthat context and probabilities should compel anopposite conclusion. Each assertion in this regard is too shal-low or speculative to be influential. Assuming Edens regis-tered mild surprise on the arrival of E-2, this reaction woulddeal only with the nature of his prior communications withSauer and, without more, does not seriously affect the directtestimony of what instructions Sauer gave the E-2 team. ThatEdens was guided in the scope of repairs by Sauer's directivesand that neither driver signed a work order on June 13 isexplainable both in terms of the preexisting Sauer-Edens con-tact and the earlier appearance of Sauer on June 13 coupledwith expectation of his later return that day relative to an-ticipated completion of G-8 repairs.3Respondent arguesthat "more repairs" were improbable as soon as June 13, anassertion that overlooks long awaited availability of the newbell crank component for the truck's suspension.Respondentarguesfurther that Brown's credibility is flawed by failure to"identify" his claimed conversation with Sauer during directexamination. This assertion is simply erroneous on the rec-ord. Finally, Respondent postulates that drivers riggedevents to permit total group presence at the union hall onJune 13. The convenience of such a turnout is conceded; thepresence of an underlying scheme, however, remains sheerconjecture.General Counsel has establisheda prima faciecase throughcredited facts showing a stated intent to discharge Roberts fora classicform of protected activity. Respondentargues it is"absurd" to believe such an utterance occurred. I reflected onthe oddity of it and can only observe that tonal factors in thiscase offer some explanation. Testiness existed between Rob-erts and Sauer. The former seemed still affected by chagrinover discord associated with the organizational change onApril 1, while the latter maneuvered to secure his supervisoryauthority over a headstrong group of drivers. The neutraliz-ing effect of Sauer's remark to Pulatie concerning spillover ofunionizationfrom the refinery work force is also noted. Thecomposite persuasion of these several factors is that Saueracted out the natural meaning of his words.3The showing of Roberts having signed earlier work orders and Brownnot having signed Colorado Kenworth's is without significance. Earlier re-pairs were performed in Cheyenne by Diesel engine specialty shops havingprobable familiarity with Roberts based on his former position. The repairauthorization policy of Colorado Kenworth is not known and Edens, hold-ing only an acting capacity at the time, had predictably cautious reason toawait Sauer's return for the formality of signing a work order. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespecting paragraph V(a) of the complaint, the evidencesupportive of alleged interrogation is found in Pulatie's tes-timony.While crediting his version of the discussion withSauer, I find it was uncoercive in nature. Sauer probed forwhy employees met, but his immediately following remarkstripped any threatening aspect from the dialogue. Thisblurted questioning of an employee coupled with bland reas-surance leaves the episode without the elemental characteris-tics of prohibited Section 8(a)(1) conduct 4Respecting paragraph V(b) of the complaint, the creditedutterance referred to in this allegation merged into the effec-tuated termination of Roberts only moments later. GeneralCounsel's brief does not address the subject as an issue andI consider it unnecessary to make a separate finding. Thediscriminatory discharge constitutes a derivative Section8(a)(1) violation and is so expressed as a conclusion of law.In summary, no independent 8(a)(1) violations are found;however, the credited evidence as a whole provides amplepersuasion to conclude Respondent's discharge was moti-vated by Sauer's belief that Roberts was instrumental in otherdrivers signing cards for the Union. Justification does notexist to fault Roberts for the taking of E-2 to ColoradoKenworth on June 13. Furthermore, the claimed haulingbind that arose would have been complicated by Pulatie's4 I attach no significance to a conversation immediately following be-tween Pulatie and Lake, as Sauer's mere presence during the exchange ofremarks cannot constitute constructive interrogation. General Counsel ap-pears to contend this facet of testimony establishes or buttresses a showingof unlawful interrogation but no rationale to so conclude is advanced.5The transcript's index is corrected to list Sauer as a recalled witnesscommencing p 2522-1/2-hour lateness,yet no hint of criticism was raised not-withstandingSauerbeing,"introuble[Thursdayafternoon] with just one unit of my own [to move crude]."Remarks concerning his-private farming could not reasona-bly constitute a true basis for discharge.At most they weremeddlesome,but if Sauer was as available by mobile radio- ashe claimed,the Walden lease pumper would have had nopractical difficulty with contact.'CONCLUSIONS OF LAW1.Respondent, by discharging George W. Roberts becauseof his membership in or activities on behalf of the Union, hasengaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section 2(6) and(7) of the Act.2.Respondent has not violated the Act in any respect otherthan as specifically found.REMEDYI shall recommend that Respondent cease and desist fromits unfair labor practices, that it reinstate George W. Robertswith backpay as provided inF.W. Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962), and post an appropriate notice.[Recommended Order omitted from publication.]